 Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 1 of 6            PageID 247




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                   INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                        1:19-CR-10041-JDB

       Defendants.

                        MOTION FOR DISCLOSURE OF
                         KNOWN CO-CONSPIRATORS

      COMES NOW, Defendant Charles Alston (“Defendant”), by and through

undersigned counsel and pursuant to Rules 6, 7, 12, and 16 of the Federal Rules of

Criminal Procedure, the Fifth and Sixth Amendments to the United States

Constitution, and the inherent powers of this Court to order and regulate discovery

in order to secure a fair trial, and respectfully requests this honorable Court to order

the Government to provide Defendant with the following discovery:

      1. A list of the names of any alleged co-conspirators known to the

          Government, and any witnesses who have been granted statutory or de

          facto immunity as to the offenses charged in the indictment or in any

          related indictments;

      2. A statement of whether or not any alleged known co-conspirators in this

          case or any such person in any related case has provided information to

          the Government about the offenses charged in an effort to obtain
                                      Page 1 of 6
 Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 2 of 6            PageID 248




          consideration, i.e., has cooperated or has indicated an intention to provide

          such information, and, if so, the date when any such communications

          commenced and the substance of any such communications; and

      3. Disclosure of any statements by any alleged known co-conspirator that

          the Government intends to offer pursuant to Fed. R. Evid. 801(d)(2)(E),

          804(b)(3), 807, or any co-conspirator statements within the custody or

          control of the Government, the existence of which is known, or by the

          exercise of due diligence may become known. As to such statements,

          either written or transcribed, that the Court order that the Government

          provide defense counsel with a copy of same; as to any such oral

          statements, that the Court order that the Government provide in written

          form at least their substance.

      This Court has discretionary power to grant this motion to disclose the known

co-conspirators so that Defendant can adequately prepare for trial and avoid or

minimize the danger of surprise at the time of trial. U.S. v. Crawford, No. 04-20103

DV, 2004 WL 2905394 at *4 (W.D. Tenn.). The defense is entitled to know about

those co-conspirators’ statements that led to criminal charges. Critical statements

such as whether there were interactions with Defendant, what took place during

those interactions, what time frame those interactions occurred, and where those

interactions occurred are crucial to Defendant’s preparation for trial.

                                      Page 2 of 6
 Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 3 of 6     PageID 249




      If Defendant is denied access to these statements of the known co-

conspirators, he is being denied access to a fair trial. Without the requested

information above, Defendant would be unable to research any of these known co-

conspirators and would be unable to determine whether Defendant needs to file a

subsequent motion for severance.

      Respectfully submitted this 20th day of August, 2019.

                                                  /s/ Manubir S. Arora
                                                  MANUBIR S. ARORA
                                                  Georgia Bar No. 061641
                                                  75 W Wieuca Rd. NE
                                                  Atlanta, Georgia 30342
                                                  Office (404) 881-8866
                                                  Facsimile (404) 865-3525
                                                  manny@aroralascala.com

                                                  /s/ Worrick Robinson
                                                  WORRICK ROBINSON
                                                  Tennessee Bar No. 015009
                                                  446 James Robertson Pkwy
                                                  Suite 200
                                                  Nashville, TN 37219
                                                  Office (615) 726-0900
                                                  wrobinson@rrylaw.com




                                   Page 3 of 6
 Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 4 of 6        PageID 250




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TENNESSEE
                       EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

      Defendants.

                        CERTIFICATE OF SERVICE

     I hereby certify that I have this day served a copy of the within and

foregoing MOTION FOR DISCLOSURE OF KNOWN CO-

CONSPIRATORS upon all parties involved via the federal e-filing system.

     This 20th day of August, 2019.

                                                   /s/ Manubir S. Arora
                                                   MANUBIR S. ARORA
                                                   Georgia Bar No. 061641
                                                   75 W Wieuca Rd. NE
                                                   Atlanta, Georgia 30342
                                                   Office (404) 881-8866
                                                   Facsimile (404) 865-3525
                                                   manny@aroralascala.com

                                                   /s/ Worrick Robinson
                                                   WORRICK ROBINSON
                                                   Tennessee Bar No. 015009
                                                   446 James Robertson Pkwy
                                                   Suite 200
                                                   Nashville, TN 37219
                                                   Office (615) 726-0900
                                                   wrobinson@rrylaw.com

                                    Page 4 of 6
 Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 5 of 6       PageID 251




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

       Defendants.


                     CERTIFICATE OF CONSULTATION

      I hereby certify that on August 16, 2019, opposing counsel was contacted via

electronic mail and informed of Defendant’s intention of filing the within and

foregoing MOTION FOR DISCLOSURE OF KNOWN CO-CONSPIRATORS,

and on this day (8/20/19), counsel for the Government has not notified Defendant of

its stance on the motion at hand.

                                                   /s/ Manubir S. Arora
                                                   MANUBIR S. ARORA
                                                   Georgia Bar No. 061641
                                                   75 W Wieuca Rd. NE
                                                   Atlanta, Georgia 30342
                                                   Office (404) 881-8866
                                                   Facsimile (404) 865-3525
                                                   manny@aroralascala.com

                                                   /s/ Worrick Robinson
                                                   WORRICK ROBINSON
                                                   Tennessee Bar No. 015009
                                                   446 James Robertson Pkwy
                                                   Suite 200
                                                   Nashville, TN 37219
                                    Page 5 of 6
Case 1:19-cr-10041-JDB Document 89 Filed 08/20/19 Page 6 of 6   PageID 252




                                              Office (615) 726-0900
                                              wrobinson@rrylaw.com




                                Page 6 of 6
